 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 1 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 1 of 25 PageID 16

                                                                                      EXHIBIT B
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS


RACHEL MACIK                                     §
                                                 §
                 Plaintiff                       §
                                                 §
 v.                                              §      Civil Action No. 3:14-cv-44
                                                 §
                                                 §       Complaint
JPMORGAN CHASE BANK, NATIONAL                    §       And
ASSOCIATION; and EQUIFAX                         §
INFORMATION SERVICES, LLC; and                   §
TRANS UNION, LLC                                 §
                                                 §        Demand for Jury Trial
                                                 §
                                                 §
                 Defendants                      §



                                 AMENDED COMPLAINT


 COMES NOW the Plaintiff, Rachel Macik (hereafter the “Plaintiff) by Counsel, Dennis

 McCarty and Phong Le, and for his complaint against the Defendants, alleges as follows:

                                 PRELIMINARY STATEMENT

        1. This is an action for actual, statutory and punitive damages, costs, and

attorney’s fees brought pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit

Reporting Act); actual, statutory, and exemplary damages, costs, attorneys fees pursuant

to Tex. Bus. Com. Code §20



                                 JURISIDICTION AND VENUE

        2. Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p), and 28 U.S.C.

§1331



                                                 1
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 2 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 2 of 25 PageID 17



        3. Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to this claim occurred as well as a substantial

part of the property that is subject to this action is located in this Judicial District.



                                                PARTIES

        4. Plaintiff is a natural person and is a resident and citizen of Galveston County,

the State of Texas, United States of America. Plaintiff is a “consumer” as that term is

defined by 15 U.S.C. §1681a(c)

        5. Defendant EQUIFAX INFORMATION SERVICES, LLC

(hereafter Equifax) is a foreign For-Profit Corporation registered to do business in Texas,

and it may be served through its registered agent, Corporation Services Company at 211

East 7th Street, Suite 620, Austin, Texas 78701. Defendant is a “consumer reporting

agency”, as defined 15 U.S.C §1681a(f) and engaged in the business of assembling,
evaluating, and disbursing information concerning consumers for the purpose of
furnishing consumer reports, as defined in 15 U.S.C. §1681a(d) to third parties.

        6. Defendant, TRANS UNION LLC, (hereafter Trans Union) is a foreign For-

Profit Corporation registered to do business in Texas, and may be served through its

registered agent, Prentice Hall Corporation System, 211 East 7th Street, Suite 620, Austin,

Texas 78701. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. §

1681a(f) and engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports, as

defined by 15 U.S.C. § 1681a(d) to third parties.

            7. Defendant, JPMorgan Chase Bank (hereafter Chase or JPMorgan Chase) is




                                                    2
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 3 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 3 of 25 PageID 18



a foreign For-Profit Corporation registered to do business in Texas, and may be served

through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Tx 75201. Defendant is a “furnisher” of information, as defined by 15 U.S.C

§1681s(a)&(b), who regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer transactions or

experiences with any consumers.

                              FACTUAL ALLEGATIONS

        8. Plaintiff incorporates the foregoing paragraphs as though the same were

set forth at length herein.

        9. Equifax did not follow reasonable procedures to assure maximum possible

accuracy and has been reporting false and inaccurate information even after it has known

or should have known the information was incorrect.

        10. Trans Union did not follow reasonable procedures to assure maximum

possible accuracy and has been reporting false and inaccurate information even after it

has known or should have known the information was incorrect.

        11. Chase did not provide a good faith investigation into the disputed account.

Plaintiff disputed the Chase account by and through her attorney with a dispute letter

dated September 3, 2013 to Trans Union and to Equifax, as required by the Fair Credit

Reporting Act. Chase verified the account.

        12. Equifax did not provide a good faith investigation into the disputed account.

Plaintiff disputed the Chase account by and through her attorney with a dispute letter

dated September 3, 2013 to Equifax. Chase verified the account and Equifax continued to

report the account.




                                                 3
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 4 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 4 of 25 PageID 19



        13. Trans Union did not provide a good faith investigation into the disputed

account. Plaintiff disputed the Chase account by and through her attorney with a dispute

letter dated September 3, 2013 to Trans Union. Chase verified the account and Trans

Union continued to report the account.

        14. It is on information and belief that Trans Union and Equifax did not consider

or review any of the documents that was sent with her dispute letter.

        15. Plaintiff was 90 days past due in November 2009.

        16. Plaintiff paid off the Chase account in full in November 2009, bringing the

account current as of that date. The account was no longer past due as of November 25,

2009.

        17. The Chase account is currently reporting with Equifax with a “Status - 90-

119 Days Past Due”, even though it was paid off in November 2009 and showing a “0”

balance. It is impossible to have an account that is paid off in 2009, bringing the account

current in 2009, with a “0” balance and still be currently 90-119 days past due as of

October 2013, the time the account was verified and continued to report on Plaintiff’s

credit report. Not only is it false on the face of the credit report but it is extremely

misleading, making it look like that the Plaintiff is still late on her mortgage as evidenced

by the DU Underwriting Findings dated 8/9/13, please see Exhibit A, explaining that

Plaintiff lost the home loan due to the Chase account being past due by two or more

months within the last 12 months prior to the credit report date. Plaintiff was turned

down for a home loan because the Chase account is reporting as being 90-119 days past

due for two or more months within the last 12 months prior to 2013, even though it was

paid off in 2009 and reporting a “0” balance. It is impossible for Plaintiff to make “$0”




                                                   4
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 5 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 5 of 25 PageID 20



payments to bring the account current. Plaintiff can’t close on a home loan with late

payments on a mortgage within the last 12 months, with this type of reporting, Plaintiff

will never be able to close on a home loan until this account completely drops off her

credit report in November 2019.

        18. The Chase account is currently reporting with Trans Union with a “Pay Status

Account 90 days Past Due Date”, even though it was paid off in November 2009 and

showing a “0” balance. It is impossible to have the account that is paid off, bringing the

account current in 2009 with a “0” balance and still be currently 90 days past due as of

October 2013, the time the account was verified and continued to report on Plaintiff’s

credit report. Not only is it false on the face of the credit report but it is extremely

misleading, making it look like that the Plaintiff is still late on her mortgage as evidenced

by the DU Underwriting Findings dated 8/9/13, please see Exhibit A, explaining that

Plaintiff lost the home loan due to the Chase account being past due by two or more

months within the last 12 months prior to the credit report date. Plaintiff was turned down

for a home loan because the Chase account is reporting as being 90-119 days past due for

two or more months within the last 12 months prior to 2013, even though it was paid off

in 2009 and reporting a “0” balance. It is impossible for Plaintiff to make “$0” payments

to bring the account current. Plaintiff can’t close on a home loan with late payments on a

mortgage within the last 12 months, with this type of reporting, Plaintiff will never be

able to close on a home loan until this account completely drops off her credit report in

November 2019.

        19. This account is not only inaccurate but is also misleading, which the Fifth

Circuit has addressed. The Fifth Circuit has ruled that a credit report is inaccurate on its




                                                   5
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 6 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 6 of 25 PageID 21



face if so misleading that it leads to adverse credit decisions, please see Sepulvado vs.

CSC Credit Services, 158 F.3d 890, 895 (5th Cir. 1988)(a consumer report is inaccurate if

it is “misleading in such a way and to such an extent that it may be expected to adversely

effect credit decisions”).

        20. Trans Union and Equifax have a statutory duty to have reasonable procedures

to assure maximum accuracy. Their procedures regarding this reporting are not assuring

accuracy, much less maximum accuracy.

        21. Chase did not conduct a good faith and reasonable investigation and did

not delete or correct the false information but instead verified the information to Equifax

and Trans Union.

        22. The reporting of this credit information on Plaintiff’s credit report negatively

reflects upon the Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s financial

responsibility as a debtor and Plaintiff’s credit worthiness. This information was

furnished by Chase and reported by Equifax and Trans Union, misrepresenting the

payment history and/or status of Plaintiff’s account, and is currently being reported and is

reflected on Plaintiff’s credit report, resulting in lowering Plaintiff’s credit score and

furthering Plaintiff’s damages. This false and misleading credit information as provided

by Trans Union and Equifax was the sole cause of Plaintiff’s home loan being denied.

       23. Plaintiff’s credit reports, credit information and file formulated by Trans

Union and Equifax’s have been reviewed by known and unknown, prospective and

existing credit grantors and extenders of credit, and the inaccurate information furnished

by Chase and reported by Equifax and Trans Union is continuing to damage the

Plaintiff’s credit rating and a substantial factor in Plaintiff from taking advantage of




                                                   6
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 7 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 7 of 25 PageID 22



receiving the most favorable terms in financing and interest rates for credit offers as well

as losing a home loan.

     24. As a result of Defendants Trans Union, Equifax and Chase’s conduct, Plaintiff

has suffered great physical, emotional and mental pain and anguish, all to Plaintiff’s great

detriment and loss.

      25. As a result of Defendants Trans Union, Equifax and Chase’s conduct, Plaintiff

has suffered actual damages all to Plaintiff’s great detriment and loss.

      26. At all times pertinent hereto, Defendants Trans Union, Equifax and Chase

were acting by and through their agents, servants, and/or employees who were acting

within the course and scope of their agency or employment, and under the direct

supervision and control of the Defendants herein.

      27. At all times pertinent hereto, the conduct of the Defendants Trans Union,

Equifax and Chase as well as that of their agents, servants and/or employees, was

malicious, intentional, willful, reckless, and in grossly negligent disregard for federal

laws and the rights of the Plaintiff herein.

                                  CAUSES OF ACTION

      28. Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

       29. This suit is based upon the Defendants violation of the Fair Credit Reporting

Act. All causes of action were the producing causes of damages which Plaintiff suffered.

                                Count I: Fair Credit Reporting Act

      30. Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.




                                                  7
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 8 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 8 of 25 PageID 23



       31. This suit is brought against Defendants as the damages made the basis of this

suit were caused by their violation of the FCRA. In all instances of violating the FCRA,

Defendants did so willfully and/or negligently. Under, 15 U.S.C. §1681n and §1681o,

the Plaintiff is entitled to recover actual damages, punitive damages, and reasonable

attorneys fees.

15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

       (a) Any person who willfully fails to comply with any requirement imposed
           under this title with respect to any consumer is liable to that consumer in an
           amount equal to the sum of

                  (1) any actual damages sustained by the consumer as a result of the failure
                      or damages of not less than $100 and not more than $1000

                  (2) such amount of punitive damages as the court may allow; and

                  (3) in the case of any successful action to enforce any liability under this
                      section, the costs of the action together with reasonable attorneys fees
                      as determined by the court.

And, 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

       (a ) Any person who is negligent in failing to comply with any requirement
            imposed under this title with respect to any consumer is liable to that
            consumer in an amount equal to the sum of:

                  (1) any actual damages sustained by the consumer as a result of the
                      failure; and

                  (2) in the case of any successful action to enforce any liability under this
                      section, the costs of the action with reasonable attorney’s fees as
                      determined by the court.

       32. Equifax violated its duty under 15 U.S.C. §1681i(a)(1)(a) to conduct a good

faith investigation into Plaintiff’s notice of dispute. Plaintiff requested Equifax to

reinvestigate this issue via a detailed dispute letter dated September 3, 2013.




                                                    8
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 9 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 9 of 25 PageID 24



        33. The dispute was detailed, thorough and informed Equifax of all of the

relevant information regarding the inaccuracy of the account as well as attaching 3

documents, including the DU Underwriting Findings proving the account was being

reported inaccurately.

        34. Equifax did not conduct a good faith and reasonable investigation into

Plaintiff’s dispute.

        35. This account was paid off in November 2009 and Equifax is currently

reporting Plaintiff has a “0” balance but is currently past due 90-119 days. It is

impossible for Plaintiff to make “$0” payments to bring the account current. Plaintiff

can’t close on a home loan with late payments on a mortgage within the last 12 months,

with this type of reporting, Plaintiff will never be able to close on a home loan until this

account completely drops off her credit report in November 2019.

        36. Equifax was notified and made aware of the specific issues from the dispute

letter, it should have been easy for Equifax to determine that the account was extremely

inaccurate with the information it was given.

        37. If Equifax would have properly investigated the issue they should have

determined that the account was paid off in 2009, with a “0” balance but still reports as if

Plaintiff is currently 90-119 days late as specifically pointed out to them in the dispute

letter. This is not a complex issue to investigate.

38. Plaintiff still to this day can not close on a home loan because Equifax didn’t conduct

a reasonable and good faith investigation and will continue to be damaged from their

failure. Plaintiff first contacted Equifax and Trans Union in June 2013 and informed them

of the problem and then Plaintiff’s attorney disputed the account with a dispute letter




                                                  9
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 10 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 10 of 25 PageID 25



 dated September 3, 2013, as of 6/5/2014 it is still reporting inaccurately, it is on

 information and belief that the account is still reporting inaccurately as of the date of this

 filing. The Defendants Trans Union and Equifax have been aware of the inaccurate

 reporting for one year when Plaintiff first contacted them and was re-disputed again in

 September 2013 and have failed to correct, they are willfully violating both Federal and

 State Reporting Acts. Plaintiff was denied a home loan, as evidenced by the DU

 Findings, because of Defendants Trans Union and Equifax’s conduct. Plaintiff would

 have been qualified for the home loan if the account was reported accurately.

 The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

 §1681i(a)(1)(a) reads:


              (a)   Reinvestigations in case disputed information

                (1) Reinvestigation required

                    (A) In general-- Subject to subjection (f), if the completeness or
                accuracy of any item of information contained in a consumer's file at a
                consumer reporting agency is disputed by the consumer and the
                consumer notifies the agency directly, or indirectly through a reseller,
                of such dispute, the agency shall, free of charge, conduct a reasonable
                reinvestigation to determine whether the disputed information is
                inaccurate and record the current status of the disputed information, or
                delete the item from the file in accordance with paragraph (5), before
                the end of the 30 day period beginning on the date on which the
                agency receives the notice of the dispute from the consumer or
                reseller.

        39. Trans Union violated its duty under 15 U.S.C. §1681i(a)(1)(a) to conduct a

 good faith investigation into Plaintiff’s notice of dispute. Plaintiff has requested Trans

 Union to reinvestigate this issue via a detailed dispute letter dated September 3, 2013.




                                                   10
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 11 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 11 of 25 PageID 26



         40. The dispute was detailed, thorough and informed Trans Union of all of the

 relevant information regarding the account as well as attaching 3 documents, including

 the DU Underwriting Findings proving the account was being reported inaccurately.

         41. Trans Union did not conduct a good faith and reasonable investigation into

 Plaintiff’s dispute.

         42. This account was paid off in November 2009 and Trans Union is reporting

 Plaintiff has a “0” balance and but is currently past due 90 days. It is impossible for

 Plaintiff to make “$0” payments to bring the account current. Plaintiff can’t close on a

 home loan with late payments on a mortgage within the last 12 months, with this type of

 reporting, Plaintiff will never be able to close on a home loan until this account

 completely drops off her credit report in November 2019.

         43. Trans Union was notified and made aware of the specific issue from the

 dispute letter, it should have been easy for Trans Union to determine that the account was

 extremely inaccurate with the information it was given.

         44. If Trans Union would have properly investigated the issue they should have

 determined that the account was paid off in 2009, with a “0” balance but still reports as if

 Plaintiff is currently 90 days late as specifically pointed out to them in the dispute letter.

 This is not a complex issue to investigate.

 45. Plaintiff still to this day can not close on a home loan because Trans Union didn’t

 conduct a reasonable and good faith investigation and will continue to be damaged from

 their failure. Plaintiff first contacted Equifax and Trans Union in June 2013 and informed

 them of the problem and then Plaintiff’s attorney disputed the account with a dispute

 letter dated September 3, 2013, as of 6/5/2014 it is still reporting inaccurately, it is on




                                                   11
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 12 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 12 of 25 PageID 27



 information and belief that the account is still reporting inaccurately as of the date of this

 filing. The Defendants Trans Union and Equifax have been aware of the inaccurate

 reporting for one year when Plaintiff first contacted them and was re-disputed again in

 September 2013 and have failed to correct, they are willfully violating both Federal and

 State Reporting Acts. Plaintiff was denied a home loan, as evidenced by the DU

 Findings, because of Defendants Trans Union and Equifax’s conduct. Plaintiff would

 have been qualified for the home loan if the account was reported accurately.



 The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

 §1681i(a)(1)(a) reads:


              (a)   Reinvestigations in case disputed information

                (1) Reinvestigation required

                    (A) In general-- Subject to subjection (f), if the completeness or
                accuracy of any item of information contained in a consumer's file at a
                consumer reporting agency is disputed by the consumer and the
                consumer notifies the agency directly, or indirectly through a reseller,
                of such dispute, the agency shall, free of charge, conduct a reasonable
                reinvestigation to determine whether the disputed information is
                inaccurate and record the current status of the disputed information, or
                delete the item from the file in accordance with paragraph (5), before
                the end of the 30 day period beginning on the date on which the
                agency receives the notice of the dispute from the consumer or
                reseller.

    46. Chase violated its duty under 15 U.S.C. §1681s-2(b) to conduct a reasonable and

 good faith investigation into Plaintiff’s notice of dispute and failing to delete or correct

 the inaccurate information. After receiving a dispute notice from Equifax and Trans

 Union, Chase did not conduct a complete, accurate or reasonable investigation into the

 disputed issue. Chase verified the inaccurate information that was disputed from a



                                                   12
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 13 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 13 of 25 PageID 28



 detailed and thorough dispute letter dated September 3, 2013. Chase should have

 discovered that the information they are providing the Credit Bureaus was not accurate.

 Chase knew of their current faulty reporting, as evidenced by a letter they sent Plaintiff

 dated June 26, 2013, that Plaintiff paid her loan off November 25, 2009 and that her

 “August 2009 to November 2009 monthly payments were satisfied”. Chase’s letter

 specifically states, “We verified your August 2009 through November 2009 monthly

 payments were satisfied when your loan was paid in full as of November 25, 2009,

 resulting in a past-due status.” The past-due status Chase is referring to are the missed

 payments in 2009, but they are reporting that Plaintiff is now and currently missing

 payments for the last 90-119 days as of the date of the filing, which is completely false

 and is evidenced by the DU Underwriting Findings dated 8/9/13, explaining that Plaintiff

 lost the home loan due to the Chase account being past due by two or more months

 within the last 12 months prior to the credit report date. Plaintiff was turned down for a

 home loan because the Chase account is reporting as being 90-119 days past due for two

 or more months within the last 12 months prior to 2013, even though it was paid off in

 2009 and reporting a “0” balance. It is impossible for Plaintiff to make “$0” payments to

 bring the account current. Plaintiff can’t close on a home loan with late payments on a

 mortgage within the last 12 months, with this type of reporting, Plaintiff will never be

 able to close on a home loan until this account completely drops off her credit report in

 November 2019. Chase further stated in the June 26, 2013 letter that they pulled

 Plaintiff’s credit report fro Equifax, Experian, Innovis, and Trans Union to confirm that

 reporting. Chase knew of the inaccurate reporting and failed to correct.




                                                  13
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 14 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 14 of 25 PageID 29



 47. The current reporting on Plaintiff’s credit report shows that she is currently 90-119

 days late as reported by Equifax and currently 90 days late as reported by Trans Union,

 more than four (4) years after the account was paid off, satisfied and made current. There

 isn’t anything that Plaintiff can do at this point to make this account current, she will be

 reported as, currently 90 plus days late on her mortgage each and every month until it

 drops off her credit report in November 2019, when in reality, Plaintiff made her account

 current in 2009. Plaintiff first contacted Chase in June 2013 and informed them of the

 problem and then Plaintiff’s attorney disputed the account with a dispute letter dated

 September 3, 2013, as of 6/5/2014 it is still reporting inaccurately, it is on information

 and belief that the account is still reporting inaccurately as of the date of this filing. The

 Defendant Chase has been aware of the inaccurate reporting for one year when Plaintiff

 first notified them and then re-disputed in September 2013 and have failed to correct,

 they are willfully violating the Federal Reporting Act. Plaintiff was denied a home loan,

 as evidenced by the DU Findings, because of Chase’s conduct. Plaintiff would have

 been qualified for the home loan if the account was reported accurately.



         48. Plaintiff was denied a home loan because of this faulty reporting.

 The section entitled “Duty of Furnishers of Information Upon Notice of Dispute” under

 15 U.S.C. §1681s-2(b) reads:

         (1) After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute
             with regard to the completeness or accuracy of any information provided by a
             person to a consumer reporting agency, the person shall

                 (A) conduct an investigation with respect to the disputed information:

                 (B) review all relevant information provided by the consumer reporting
                     agency pursuant to section 1681i(a)(2) of this title;



                                                   14
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 15 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 15 of 25 PageID 30




                (C) report the results of the investigation to the consumer reporting
                    agency;

                (D) if the investigation finds that the information is incomplete or
                    inaccurate, report those results to all other consumer reporting
                    agencies to which the person furnished the information and that
                    compile and maintain files on consumers on a nationwide basis.

                (E) if an item of information disputed by a consumer is found to be
                    inaccurate or incomplete or cannot be verified after any
                    reinvestigation under paragraph (1), for purposes of reporting to a
                    consumer reporting agency only, as appropriate based on the results
                    of the reinvestigation promptly
                                 (i)     modify that item of information
                                 (ii)    delete that item of information
                                 (iii)   permanently block the reporting of that item of
                                         information



        49. Equifax is currently violating 15 U.S.C. §1681e(b), by not following

 reasonable procedures to assure maximum possible accuracy.

        50. Plaintiff paid off her mortgage with Chase in November 2009.

        51. Equifax is reporting that her Chase account is currently past due 90-119 days.

        52. If Equifax had reasonable procedures, it would not allow an account to report

 as though the account is currently 90-119 days past due, with a “0” balance, four (4)

 years after the account was paid off and brought current. This account is reporting as

 though Plaintiff is currently 90 plus days past due, each and every month. With this type

 of reporting, Plaintiff will never be able to make this account current for the required 12

 months that it takes to be qualified for a home loan. DU Underwriting Findings, dated

 8/9/2013, proves that this Chase account reports that Plaintiff is 90 plus days late as of

 8/9/2013, even though the account was paid off and made current over four (4) years ago

 on November 25, 2009. Equifax lacks the procedures to avoid such faulty reporting.



                                                  15
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 16 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 16 of 25 PageID 31



 Equifax knows that this account was paid because their own “activity designator” states

 “paid and closed” with a “date closed” as of “11/2009”, however, they continue to report

 a current status of 90-119 days past due, causing Plaintiff to lose a home.

         53. Equifax’s investigation process also lacks reasonable procedures. It is on

 information and belief that Equifax’s investigation process into this dispute was nothing

 more than that they sent an ACDV to Chase to “verify” account information and

 continued to report bad credit information that Chase responded with. The Fifth Circuit

 has made it clear that an ACDV/CDV is an inadequate investigation tool and does not

 rise to the level of investigation that Congress intended. Stevenson v. TRW Inc., 987 F.2d

 288, 293 (5th Cir. 1993).

         54. The ACDV/CDV is nothing more than a verification, not an investigation.

 In addition to Equifax’s lack of reporting procedures that would allow such an erroneous

 reporting but that Equifax’s investigation process lacks the proper procedures as well.

 Plaintiff first contacted Equifax and Trans Union in June 2013 and informed them of the

 problem and then Plaintiff’s attorney disputed the account with a dispute letter dated

 September 3, 2013, as of 6/5/2014 it is still reporting inaccurately, it is on information

 and belief that the account is still reporting inaccurately as of the date of this filing. The

 Defendants Trans Union and Equifax have been aware of the inaccurate reporting for one

 year when Plaintiff first contacted them and was re-disputed again in September 2013

 and have failed to correct, they are willfully violating both Federal and State Reporting

 Acts. Plaintiff was denied a home loan, as evidenced by the DU Findings, because of

 Defendants Trans Union and Equifax’s conduct. Plaintiff would have been qualified for

 the home loan if the account was reported accurately.




                                                   16
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 17 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 17 of 25 PageID 32



 Under 15 U.S.C. §1681e(b) reads:

              (b ) Accuracy of the Report

                    Whenever a consumer reporting agency prepares a consumer report it
                    shall follow reasonable procedures as assure maximum possible
                    Accuracy of the information concerning the individual about whom
                    The report relates

         55. Trans Union is currently violating 15 U.S.C. §1681e(b), by not following

 reasonable procedures to assure maximum possible accuracy.

         56. Plaintiff paid off her mortgage with Chase in November 2009.

         57. Trans Union is reporting that her Chase account is currently 90 days past due

 date.

         58. If Trans Union had reasonable procedures, it would not allow an account to

 report as though the account is currently 90 days past due date, with a “0” balance, four

 (4) years after the account was paid off and brought current. This account is reporting as

 though Plaintiff is currently 90 plus days past due, each and every month, including up to

 the date of this filing. With this type of reporting, Plaintiff will never be able to make

 this account current for the required 12 months that it takes to be qualified for a home

 loan. DU Underwriting Findings, dated 8/9/2013, proves that this Chase account reports

 that Plaintiff is 90 plus days late as of 8/9/2013, even though the account was paid off and

 made current over four (4) years ago on November 25, 2009. Trans Union lacks the

 procedures to avoid such faulty reporting. Trans Union knows that this account is paid

 with their “date closed: 11/25/2009”, the same date she paid off the account in full. Trans

 Union also reports that the “last payment made: 08/17/2009”, which is also wrong… last

 payment made was 11/25/2009, demonstrating their inaccuracy and sloppiness with their

 reporting.



                                                  17
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 18 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 18 of 25 PageID 33



        59. Trans Union’s investigation process also lacks reasonable procedures. It is

 on information and belief that Trans Union’s investigation process into this dispute was

 nothing more than that they sent an ACDV to Chase to “verify” account information and

 continued to report bad credit information that Chase responded with. The Fifth Circuit

 has made it clear that an ACDV/CDV is an inadequate investigation tool and does not

 rise to the level of investigation that Congress intended. Stevenson v. TRW Inc., 987 F.2d

 288, 293 (5th Cir. 1993).

        60. The ACDV/CDV is nothing more than a verification, not an investigation.

 In addition to Trans Union’s lack of reporting procedures that would allow such an

 erroneous reporting but that Equifax’s investigation process lacks the proper procedures

 as well. Plaintiff first contacted Equifax and Trans Union in June 2013 and informed

 them of the problem and then Plaintiff’s attorney disputed the account with a dispute

 letter dated September 3, 2013, as of 6/5/2014 it is still reporting inaccurately, it is on

 information and belief that the account is still reporting inaccurately as of the date of this

 filing. The Defendants Trans Union and Equifax have been aware of the inaccurate

 reporting for one year when Plaintiff first contacted them and was re-disputed again in

 September 2013 and have failed to correct, they are willfully violating both Federal and

 State Reporting Acts. Plaintiff was denied a home loan, as evidenced by the DU

 Findings, because of Defendants Trans Union and Equifax’s conduct. Plaintiff would

 have been qualified for the home loan if the account was reported accurately.

 Under 15 U.S.C. §1681e(b) reads:

              (b ) Accuracy of the Report

                    Whenever a consumer reporting agency prepares a consumer report it
                    shall follow reasonable procedures as assure maximum possible



                                                   18
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 19 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 19 of 25 PageID 34



                    Accuracy of the information concerning the individual about whom
                    The report relates



        61. Trans Union is currently violating 15 U.S.C. §1681i(a)(4), by not considering

 and reviewing all of the relevant information that Plaintiff sent in with her dispute.

 Plaintiff sent three documents to Trans Union, attached with her dispute to consider and

 review to prove that the account was being reported inaccurately. Plaintiff attached a

 copy of the DU Underwriting Findings, Letter to Chase informing them in detail of the

 reporting problems and a Notification of Action taken. It is on information and belief

 that Trans Union ignored Plaintiff’s attachments to her dispute letter and followed

 Chase’s instruction to continue reporting, even in light of overwhelming evidence that the

 account was being reported inaccurately.


 And;

 The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

 §1681i(a)(4) reads:

 (4) Consideration of consumer information. In conducting any reinvestigation under
 paragraph (1) with respect to disputed information in the file of any consumer,
 the consumer reporting agency shall review and consider all relevant information
 submitted by the consumer in the period described in paragraph (1)(A) with
 respect to such disputed information.


 62. Equifax is currently violating 15 U.S.C. §1681i(a)(4), by not considering and

 reviewing all of the relevant information that Plaintiff sent in with her dispute. Plaintiff

 sent three documents to Equifax, attached with her dispute to consider and review to

 prove that the account was being reported inaccurately. Plaintiff attached a copy of the

 DU Underwriting Findings, Letter to Chase informing them in detail of the reporting



                                                  19
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 20 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 20 of 25 PageID 35



 problems and a Notification of Action taken. It is on information and belief that Equifax

 ignored Plaintiff’s attachments to her dispute letter and followed Chase’s instruction to

 continue reporting, even in light of overwhelming evidence that the account was being

 reported inaccurately.


 And;

 The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

 §1681i(a)(4) reads:

 (4) Consideration of consumer information. In conducting any reinvestigation under
 paragraph (1) with respect to disputed information in the file of any consumer,
 the consumer reporting agency shall review and consider all relevant information
 submitted by the consumer in the period described in paragraph (1)(A) with
 respect to such disputed information.




         63. The conduct of Equifax, Trans Union and Chase were a direct and

 proximate cause, as well as a substantial factor in bringing about the serious injuries,

 damages and harm to Plaintiff that are outlined above and, as a result, Defendants are

 liable to compensate Plaintiff for the full amount of actual, statutory, compensatory and

 punitive damages, as well as such other relief, permitted by law.

        COUNT II—VIOLATION OF THE TEXAS CREDIT REPORTING ACT

             (TCRA)—TEXAS BUSINESS & COMMERCIAL CODE §20

         64. Plaintiff incorporates the foregoing paragraphs and footnotes as though the

 same were set forth at length herein

         65. The Plaintiff is a “consumer” as defined by Tex. Bus. & Com. Code §

 20.01(2)




                                                  20
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 21 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 21 of 25 PageID 36



         66. Defendants Trans Union and Equifax are a Consumer Reporting Agency as

 defined by Tex. Bus. & Com. Code §20.01(5).

         67. Defendants Trans Union and Equifax willfully and or negligently failed to

 follow dispute procedures violating Tex. Bus. & Com. Code § 20.06(a)&(d).

 Plaintiff disputed her account via her attorney, Plaintiff provided numerous documents

 proving the inaccurate account. Defendants did not provide an investigation, as intended

 by the TCRA, into Plaintiff’s dispute, and did not delete the inaccurate information from

 Plaintiff’s credit report, and as of 6/5/2014, the Trans Union and Equifax’s is still

 reporting the Chase account as being 90 days past due as of 6/5/2014, even though

 Plaintiff paid off the account in its entirety in 2009. The account is reporting a $0

 balance but 90 days past due on 6/5/2014. Not past due in 2009, but past due in 2014. It

 is impossible to have a $0 balance and still be currently 90 past due on a mortgage.

 Plaintiff first contacted Equifax and Trans Union in June 2013 and informed them of the

 problem and then Plaintiff’s attorney disputed the account with a dispute letter dated

 September 3, 2013, as of 6/5/2014 it is still reporting inaccurately, it is on information

 and belief that the account is still reporting inaccurately as of the date of this filing. The

 Defendants Trans Union and Equifax have been aware of the inaccurate reporting for one

 year and have failed to correct, they are willfully violating both Federal and State

 Reporting Acts. If Defendants Trans Union and Equifax would have investigated this

 issue, they should have been able to determine that an account that was paid off in 2009,

 reporting a $0 balance, could not be currently 90 days late, five years after the account

 was completely paid off. Plaintiff was denied a home loan, as evidenced by the DU




                                                   21
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 22 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 22 of 25 PageID 37



 Findings, because of Defendants Trans Union and Equifax’s conduct. Plaintiff would

 have been qualified for the home loan if the account was reported accurately.

 Tex. Bus. Com. Code §20.06. DISPUTE PROCEDURE. (a) If the completeness or
 accuracy of information contained in a consumer's file is disputed by the
 consumer and the consumer notifies the consumer reporting agency of the
 dispute, the agency shall reinvestigate the disputed information free of
 charge and record the current status of the disputed information not
 later than the 30th business day after the date on which the agency
 receives the notice.

 And;

 Tex. Bus. Com. Code §20.06. DISPUTE PROCEDURE (d) If disputed
 information is found to be inaccurate or cannot be
 verified after a reinvestigation under Subsection (a), the consumer
 reporting agency, unless otherwise directed by the consumer, shall
 promptly delete the information from the consumer's file, revise the
 consumer file, and provide the revised consumer report to the consumer
 and to each person who requested the consumer report within the preceding
 six months. The consumer reporting agency may not report the inaccurate
 or unverified information in subsequent reports.

         And;

           Tex. Bus. Com. Code §20.09. CIVIL LIABILITY. (a) A consumer reporting
 agency that willfully violates this chapter is liable to the consumer against whom the
 violation occurs for the greater of three times the amount of actual damages to the
 consumer or $1,000, reasonable attorney fees, and court or arbitration costs.
 (b) A consumer reporting agency that negligently violates this chapter is liable to the
 consumer against whom the violation occurs for the greater of the amount of actual
 damages to the consumer or $500, reasonable attorney fees, and court or arbitration costs.


                                Count III: Defamation

        68. Plaintiff incorporates the foregoing paragraphs as though the same were set

 forth at length herein.

        69. At times pertinent hereto, Defendants Trans Union, Equifax, Chase has and is

 currently communicating and publishing statements on Plaintiff’s credit report that are




                                                22
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 23 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 23 of 25 PageID 38



 false and negative representations concerning Plaintiff’s credit information and history.

 This statements have been devastating to Plaintiff’s reputation, esteem and good will and

 credit evaluation that caused serious damage. The Fair Credit Reporting Act allows for

 Defamation if the false information was furnished with malice or willful intent. Plaintiff

 informed Defendants Trans Union, Equifax and Chase that the account reporting was

 seriously flawed. All three Defendants have known for over one year that the account

 was being reported inaccurately but have failed to correct. Trans Union, Equifax and

 Chase maliciously and willfully injured Plaintiff. These published statements made by

 Trans Union, Equifax and Chase are false.



                                 EXEMPLARY DAMAGES

             70. Plaintiff would further show that the acts complained herein of

 Defendants Trans Union, Equifax, Chase were committed with malice, with gross

 negligence and with the specific and predetermined intention at the expense of Plaintiff.

 In order to punish said Defendant for such unconscionable overreaching and to deter such

 actions in the future, Plaintiff also seeks recovery from Defendant for exemplary

 damages as provided by Texas Civil Practice & Remedies Code §41.001(5)

        71. The conduct of Trans Union, Equifax, Chase are the direct and proximate

 cause, as well as a substantial factor in bringing about the serious injuries, damages and

 harm to the Plaintiff that are outlined above and, as a result, the Defendant is liable to

 compensate the Plaintiff for the full amount of actual, statutory, compensatory and

 punitive damages, as well as such other relief, permitted by law.




                                                  23
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 24 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 24 of 25 PageID 39



                                                                                            DEMAND FOR JURY TRIAL

                             72. Plaintiff demands trial by jury.

                                                                                             PRAYER FOR RELIEF

                             WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages

 against the Defendants Equifax, Trans Union and Chase, based on the following

 requested relief:

                             (a) Actual damages pursuant to 15 U.S.C. §1681

                             (b) Statutory damages pursuant to 15 U.S.C. §1681

                             (c) Punitive damages pursuant to 15 U.S.C. §1681

                             (d) Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o

                             (e) Actual damages for negligently violating Tex. Bus. Com. Code §20.06

                                             pursuant to Tex. Bus. Com. Code §20.09

                             (f) Three times actual damages for willfully violating Tex. Bus. Com. Code

                                             §20.06 pursuant to Tex. Bus. Com. Code §20.09

                             (g) Statutory damages pursuant to Tex. Bus. Com. Code §20.09

                             (h) Exemplary Damages pursuant to Texas Civil Practice & Remedies Code

 	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  §41.001(5).

                             (i) Costs	  and	  reasonable	  attorney’s	  fees	  pursuant	  to	  Tex.	  Bus.	  Com.	  Code	  §20.09	  
                                 	  
                             (j) Actual	  damages	  based	  on	  Defamation

                             (k) Such other and further relief as may be necessary, just and proper.



 Dated: July 7, 2014


                                                   Respectfully submitted,



                                                                                                     24
 Case 3:14-cv-00044 Document 24 Filed in TXSD on 07/08/14 Page 25 of 25
Case 3:20-cv-03529-N Document 1-3 Filed 12/01/20 Page 25 of 25 PageID 40



                                /s/ Dennis McCarty_____________
                                Dennis McCarty
                                ATTORNEY FOR PLAINTIFF
                                Mississippi Bar No. 102733
                                Federal Bar No. 993800
                                P.O. Box 111070
                                Carrollton, TX., 75011
                                Telephone: 817-704-3375
                                Fax (817) 887-5069
                                dmccartylaw@att.net
                                Phong Le
                                ATTORNEY FOR PLAINTIFF
                                Texas Bar No. 24043776
                               6633 Hillcroft, Tx 77081
                                Suite 221
                                Houston, Texas 77081
                                Telephone: 713-337-0670
                                Facsimile: 713-337-0671




                                      25
